Citation Nr: 1417082	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for paroxysmal atrial fibrillation prior to October 2, 2009.

2.  Entitlement to a rating in excess of 10 percent for paroxysmal atrial fibrillation from October 2, 2009.

3.  Entitlement to an effective date prior to March 14, 2003, for the award of service connection for paroxysmal atrial fibrillation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

In a March 2008 rating decision, the RO granted service connection for paroxysmal atrial fibrillation and assigned a noncompensable rating effective March 14, 2003.  The Veteran then perfected an appeal as the assigned initial rating.  In a January 2010 rating decision, the RO granted a higher rating of 10 percent, effective October 2, 2009.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

The Veteran has indicated that he was seeking an "earlier effective date" for the 10 percent rating to include whether there was clear and unmistakable error (CUE) in the assigned effective date for the 10 percent rating.  However, the matter of an "earlier effective date" is considered within the matter of a higher rating for the Veteran's service-connected paroxysmal atrial fibrillation since the Veteran appealed from the rating decision which granted service connection and the initial disability rating.  Also, since the appeal of the evaluation was made from that rating decision dated in March 2008, that rating decision was not final with regard to the assigned rating.  Thus, the matter of CUE is not for consideration as there was no finality with regard to the assigned disability rating since an allegation of CUE is a collateral attack on a final decision.  The Board notes that the RO addressed CUE in the assigned 10 percent rating in a March 2012 statement of the case (SOC), but again, the March 2008 decision is not final as to the assigned rating.

In December 2012, the Board remanded this case for the Veteran to be afforded a Board hearing.  In that Remand decision, the Board listed one of the issues as: "Entitlement to an effective date earlier than March 14, 2003, for the grant of service connection for paroxysmal atrial fibrillation, to include whether clear and unmistakable error (CUE) was made in the March 26, 2008 rating decision that assigned the effective date."  The matter of whether there was CUE in the assigned effective date of service connection for paroxysmal atrial fibrillation has not been addressed by the RO, only the matter of the propriety of the assigned rating was addressed.  In April 2013, the Veteran was afforded a Travel Board hearing and presented testimony as to the assigned ratings, as well as this new CUE issue.  He is clearly claiming that service connection was warranted at a date prior to the assigned date of service connection, March 14, 2003.  As such, the Board must refer this matter back to the RO for the RO to address this matter in the first instance.  Nonetheless, since there is current hearing testimony, this matter is addressed in the Remand below.  Thus, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's paroxysmal atrial fibrillation has been manifested by less than four episodes per year.



CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for paroxysmal atrial fibrillation, have been met for the appeal period, from March 14, 2003 forward.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013);38 C.F.R. 4.104, Diagnostic Code 7010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2003 letter prior to the initial (current) adjudication of the claim of service connection (also considering new and material evidence) .  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for paroxysmal atrial fibrillation, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran and his spouse testified that he had attacks of his paroxysmal atrial fibrillation until about 2009 when his medication was changed to Rythmol.  Currently, he stated that he gets very few attacks, with none having occurred in the past two years.  Prior to this medication, he was taking Cardizem, which he also still takes, but that medication alone was not controlling the attacks.  He indicated that prior to October 2009, his attacks occurred more frequently than after that time.  He stated that they occurred 2 to 3 times per year.  He indicated that he would basically call his physician, take his medication, and then go in for treatment to have some type of diagnostic testing.

The Board notes that the Veteran is a dentist with medical training.  He is competent to state that experienced paroxysmal atrial fibrillation episodes 2 to 3 times monthly on a regular basis.

The Veteran's paroxysmal atrial fibrillation is rated under Diagnostic Code 7010 for supraventricular arrhythmias.  Under that regulation, permanent atrial fibrillation (lone atrial fibrillation) or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor warrants a 10 percent disability rating.  Paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor warrants a 30 percent disability rating.  38 C.F.R. § 4.104.

At this juncture, the appeal period for consideration of an appropriate rating, since it is from the initial assignment of a disability rating, dates from March 14, 2003, to the current time, and that is the time period in appellate status before the Board, over which the Board has jurisdiction.  

A review of the record shows that the Veteran has been treated for his disability for many years, primarily by Dr. M.D.D.  In March 2003, it was noted that he had not had episodes in the past year; however he had just had a lone atrial fibrillation.  In August 2003, it was indicated that had had not had any episodes over the past year (but the March 2003 record noted an episode), but reported feelings of an "early heartbeat."  In June 2004, it was indicated that there was no documentation of a specific arrhythmia or atrial fibrillation, but again, this is inconsistent with prior records (including those dated prior to 2003).  That same month, the records showed that he was being maintained on medication for paroxysmal atrial fibrillation.  In February 2009, it was noted that the Veteran's paroxysmal atrial fibrillation had been quiescent of late.  However, in September 2009, the record noted that he had continued episodes of fibrillation.  

In October 2009, the Veteran was afforded a VA examination.  At that time, the examiner indicated that the last episode of paroxysmal atrial fibrillation occurred in 2005, but the Veteran intermittently had palpitations on "any day."  He was examined again in December 2009, at which time the Veteran reported that he continued to have episodes, but had gone a long time without one (without indicating what a long time meant).  The examiner accurately reported that episodes were noted to continue per a September 2009 report.  The Veteran did report feeling an irregular heartbeat daily.  Clinical testing was performed which did not reveal irregular heart beat or atrial fibrillation on this date.  The examiner indicated that the Veteran had normal left ventricle systolic function; mild left ventricular hypertrophy; type I diastolic dysfunction; mildly sclerotic aortic valve with normal function; mild left atrium enlargement; and normal estimated pulmonary artery pressure.  His EKG was normal.  The examiner suggested that the Veteran follow-up with his regular physician to determine if his feeling of an irregular heartbeat represented a true atrial fibrillation or premature atrial beats.

A review of all the evidence reveals certain inconsistencies, as noted, regarding the continued occurrence and frequency of the Veteran's paroxysmal atrial fibrillation episodes.  The Board is persuaded, however, that he has intermittently experienced episodes during the course of the entire appeal period.  The Board found the testimony of the Veteran and his wife with regard to the frequency of the episodes to be credible.  He was forthcoming with his statements that the change in medication lessened the occurrence of these episodes, but that he had experienced 2 to 3 episodes on an annual basis.  Due to Veteran's medical training, the credible testimony, and the inconsistent nature of the pertinent records, as indicated above, the Board accepts the Veteran's report that he had episodes of 2 to 3 paroxysmal atrial fibrillation episodes per year, prior to 2009.  Since that time, they have been less frequent; however, the Board accepts that he has at least 1 episode annually.  However, at no time does the record reflect, including the Veteran's testimony, that he has had paroxysmal atrial fibrillation episodes or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that a 10 percent rating is warranted from March 14, 2003 forward, but no higher.  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's paroxysmal atrial fibrillation manifestations are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment as the Veteran testified that employment issues were related to other medical problems, but he is working and seeking to increase his employment hours.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 10 percent rating, but no higher, for paroxysmal atrial fibrillation is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted in the introductory portion of this decision, the Veteran contends that he is entitled to an effective date prior to March 14, 2003, for the award of service connection for paroxysmal atrial fibrillation.  This matter must be addressed by the RO.  Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to an effective date prior to March 14, 2003, for the award of  service connection for paroxysmal atrial fibrillation.  If the issue is denied and the Veteran perfects an appeal, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


